Order entered February 20, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01625-CV

                              IN RE MARGIE CLARK, Relator

                 Original Proceeding from the 304th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 12-1043-W

                                           ORDER
       By order dated January 5, 2015, the Court abated this mandamus proceeding pursuant to

rule 7.2(b) of the Texas Rules of Appellate Procedure to allow the successor judge to reconsider

the challenged ruling of the trial court. The relator has now advised us that the successor judge

has confirmed the challenged ruling. Accordingly, we REINSTATE the case and return the

petition for writ of mandamus to the Court’s active docket.


                                                      /s/     CRAIG STODDART
                                                              JUSTICE